DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Office action is responsive to the RCE filed on 11/24/2020; claims 1 & 3- 21 are pending herein; claims 1, 9, & 16 are independent claims; claim 2 is cancelled by the Applicant.
The outstanding 112(b) rejection of claim 3 is withdrawn.

Response to Arguments
Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3- 6, 9, 11- 13, & 16- 21 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nixon et al. (US 20070168060 A1, hereinafter Nixon).

Regarding claim 9, Nixon teaches a method for providing a model [e.g., “graphic display 35c”] for a building control system1, comprising: ([0003, 0041, 0083], claim 24);
(a) displaying [displaying of the objects within the pallet/palette section (the library 40/65/308) having objects 42a-42n of fig. 2], in a single view [“a pallet section of the user interface (e.g., the aforementioned library or template section 65 or pallet section 308”], a listing of electronic device components [objects of the library 40/65/308] of a facility [“the plant 10 illustrated in FIG. 1”] controlled by the building control system ([0044, 0047, 0131]); 
(b) displaying [“The properties of a connection element may be automatically displayed when the cursor is placed”], in an additional view [any view(s) (e.g., GUI, window(s), panels) shown in the screen 37/64/300 except the pallet section], a number of user-modifiable rules [“one or more sets of rules may be provided”, para.0057, e.g., the “properties or parameters” and “a dialog” can be user-modifiable rules. Here, the 2“properties or parameters” can be modified by the user (¶0083 states: “configuration engineer may change the properties of each of the smart process objects… the configuration engineer may define rules or other functionality associated with the module”); “a dialog may be provided that allows the user to define the path to the desired data source”] for mapping (interpreted as connecting/linking/joining graphic elements/objects each other once they are placed/dragged on the canvas of the graphic display(s)) the electronic device components of the facility to a common model [the connected group of the objects 42 of a graphic display. For example, 35b is a common model of “a valve, two tanks, two pumps, a flow transmitter and two sensors interconnected by flow path connectors”] of the building control system ([0065-30067, 0082, 0111, 0113]); 
(c) adjusting [“configuration engineer may define rules or other functionality associated with the module”] at least one of the number of user-modifiable rules ([0083, 40111]); 
(d) automatically mapping [“The connection will automatically take on the type of the upstream element” and “The resulting connection may then be automatically drawn by the editor 300 between the two elements in an auto-routing fashion”] the electronic device components of the facility to the common model 
(e) displaying [the created graphic display, like 35a-c is displayed after its objects are linked/connected. For example, “A partially completed process graphic display 35c is illustrated as including… the graphic display 35c may be made up”], in the additional view [the interconnected objects are shown in a GUI other than the “pallet section”], the electronic device components of the facility that have been mapped to the common model ([0082], fig. 3).

Regarding claim 11, Nixon further teaches the method of claim 9, wherein the method includes retrieving the number of rules from a rule dictionary [“rule database 50”] of the building control system ([0048, 0057]).

Regarding claim 12, Nixon further teaches the method of claim 9, wherein the method includes determining the number of user-modifiable rules to display [“color or other graphic property of a conveyor element may change”] in the additional view based on information [e.g., “conveyor” is associated with the facility because it is a field device of the facility] associated with the facility ([0066-0067]).

Regarding claim 13, Nixon further teaches the method of claim 9, wherein the listing of the electronic device components of the facility are displayed in a tabular format in the single view (Fig. 3 shows the palette, left side panel, that lists objects 67s and 68 shown in a tabular format).
Regarding claim 1, the rejection discussed above for claim 9 is incorporated. Therefore, only in summary, Nixon teaches a device [workstation 20] for providing a model for a building control system, comprising: ([0042], fig. 1);
a memory [“suite of operator interface applications 32 is stored in a memory 34 of the workstation 20”] ([0041]); 
a user interface [display screen of the workstation 20, e.g., “a display screen 37” and “editor interface 300”] ([0041, 0111]); and 
a processor [processor of the workstation 20] configured to execute executable instructions stored in the memory to: 
(a) display [displaying of the objects 42/67s/68 of the library 40], in a single view [“the palette section” view of the screen] on the user interface, a listing of electronic device components [field devices are shown as smart process objects 42s (“smart process objects 42”)] of a facility controlled by the building control system ([0044, 0047, 0131], fig. 2);
(b) receive a selection [“creating a graphic display, such as the graphic display 35c configuration engineer may select and drag the smart process objects 67 and the elements 68”] of a particular model entity of the facility from a user ([0083, 0112]); 	
(c) responsive [after selecting and dragging of the object(s)/graphic element(s)] to receiving the selection of the particular model entity of the facility,
-  automatically [“The properties of a connection element may be automatically displayed when the cursor is placed over the connection element” and “When the element is selected, then a list of configurable parameters associated with the display graphic element may be displayed”] display, in an additional view on the user interface [view(s) shown in the screen other than the view/displaying of the palette 65/308], a number of user-modifiable rules [one or more sets of rules may be provided”, para.0057; e.g., the “properties or parameters” and “a dialog” can be user-modifiable rules] corresponding to the selected model entity for mapping [connecting/joining/linking of the objects] the electronic device components of the selected model entity of the facility to a common model [the graphic display like 35c shows the connected objects] of the building control system ([0038, 0065, 0112-0113]), 
wherein the number of user-modifiable rules include one or more filter rules [“color or other graphic property” are example property rule which are example filter rules as further clarified in applicant’s dependent claim 21] ([0067, 0104]);
(e) automatically [“The connection will automatically take on the type of the upstream element” and “The resulting connection may then be automatically drawn by the editor 300 between the two elements in an auto-routing fashion”] map the electronic device components of the facility to the common model by applying the number of user-modifiable rules to the components of the facility ([0065, 0112]); and
(f) display [the connected/linked objects of the field devices are shown in the graphic display], in the additional view on the user interface, the electronic device components of the facility that have been mapped to the common model ([0082], fig.3).

Regarding claim 3, Nixon further teaches the device of claim [[2]] 1, wherein the processor is configured to execute the instructions to: 
the selection of the pump 316 reveals that graphical aspects” in the GUI 306/outside the palette view] of the particular model entity from [[a]] the user in the additional view, and display, in the additional view on the user interface, the number of user-modifiable rules [“Selection of one of these reference parameters, a dialog may be provided that allows “ and “the display graphic element may be displayed in a parameter panel 318.”] for mapping the electronic device components in the particular model entity to the common model ([0113, 0144], fig. 6).

Regarding claim 4, Nixon further teaches the device of claim 1, wherein the processor is configured to execute the instructions to:
 receive an adjustment [e.g., “these modules and then specifying flow algorithms to be used” and “provides an opportunity to specify the number of input and output streams”] to the number of user-modifiable rules and map the electronic device components of the facility to the common model by applying [user’s changed properties/parameters are applied when connecting/linking of the objects] the adjusted number of user-modifiable rules to the electronic device components of the facility ([0086, 0113-0114]).

Regarding claim 5, Nixon further teaches the device of claim 1, wherein the processor is configured to execute the instructions to: 
 receive an additional rule [one or more of the set of the rules from “inputs 54 and outputs 56 may also be determined or defined by a set of rules within the rule database 50”] for mapping the electronic device components of the facility to the common model and map the electronic device components of the facility to the common model by applying the additional rule to the electronic device components of the facility ([0048, 0053, 0113-0114]).

Regarding claim 6, Nixon further teaches the device of claim 1, wherein the processor is configured to execute the instructions to map electronic device components of an additional facility [making graphic display 35s for another plant from the “many medium to large sized process plants have numerous instances” having similar field devices] controlled by the building control system by applying the number of user-modifiable rules to the electronic device components of the additional facility ([0010, 0101], fig. 1).

Regarding claim 21, Nixon further teaches the device of claim 1, wherein the one or more filter rules include one or more of a component type rule [“connection points also enable…may specify a type of connection element that must be used, such as a pipe, a duct”. The connection elements are also objects/device components], an excluded pattern rule, an included pattern rule, a property rule [“the display will require dedicated property reference tables”], and/or a user defined filter rule [“Selection of one of these reference parameters, a dialog may be provided that allows the user to define the path to the desired data source,”] ([0047, 0113, 0144]).
Regarding claim 16, Nixon teaches invention of this claim for the similar reasons as discussed above in claim 1. Please note Nixon additionally teaches the processor to create a number of user-modifiable filter rules [“dialog may be provided that allows the user to define the path” is an example user defined type of filter rule] for mapping electronic device components [smart objects 42] of a first facility [the plant 10 having field devices] controlled by a building control system to a common model of the building control system ([0038, 0113], fig. 2).

Regarding claim 17, Nixon further teaches the non-transitory computer readable medium of claim 16, wherein the number of filter rules include a rule for mapping the electronic device components of the first facility to the common model based on a name pattern [e.g., “tag name, etc. of a smart process object,” & “names, hot links, modes”] of the electronic device components of the first facility ([0053-0054, 0083]).

Regarding claim 18, Nixon further teaches the non-transitory computer readable medium of claim 16, wherein the number of filter rules include a rule for mapping the electronic device components of the first facility to the common model based on a type [“engine 48 executes, based on the type, class, identification, tag name, etc. of a smart process object,”  or the type being “inputs 54 and the outputs 56,”] of the electronic device components of the first facility ([0048, 0053]).

Regarding claim 19, Nixon further teaches the non-transitory computer readable medium of claim 16, wherein the number of filter rules include a rule for mapping the electronic device components of the first facility to the common model based on properties [“links will typically include properties or parameters”] of the electronic device components of the first facility ([0048, 0053, 0057]).

Regarding claim 20, Nixon further teaches the non-transitory computer readable medium of claim 16, wherein the instructions are executable by the processor to map the electronic device components of the first facility to the common model responsive to an input [“If desired, a connection element may be created by holding the left mouse button down”] received from a user ([0059, 0065]).

Claim Rejections - 35 USC § 103
Claims 8 & 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 20070168060 A1, hereinafter Nixon).

Regarding claim 8, Nixon does not explicitly discloses wherein the processor is configured to execute the instructions to switch from displaying the single view on the user interface to displaying the additional view on the user interface responsive to an input received from a user in the single view as claimed.
However, PHOSITA knows that the single view (“palette section” like panel 308/view of the library 40) can cover the entire display area of the screen 37 in some situation (e.g., during well-known “maximize” or zooming operations). Therefore, if the 

Regarding claim 14, Nixon does not explicitly teach the limitation of removing, from the listing of the electronic device components of the facility displayed in the single view, any of the electronic device components that are not a part of the common model.
However, Nixon shows that pluralities of the objects 42 are listed on the library 40 and the pluralities of the objects corresponding to the field devices 14s/16s are listed on the palette section 308 ([0044], figs. 1- 2). 
Therefore, removing (completely deleting) of the one or more objects/items that are no longer part (e.g., replaced legacy field devices) of the common model from the library 40/palette section would be obvious to PHOSITA based on the disclosure of Nixon because doing so the memory/storage requirements can be lowered and there would be fewer items for the user to select and drag on to the canvas/editor window as well-known (e.g., similar to removing/deleting of the unnecessary pictures from a folder of the computer) to the PHOSITA. 

Regarding claim 15, Nixon further teaches the method of claim 9, wherein the method includes “displaying, in the additional view, an additional number of rules for mapping the electronic device components of the facility to the common model; mapping the electronic device components of the facility to the common model by applying the additional number of rules to the electronic device components of the facility that have not been mapped to the common model; and displaying, in the additional view, the electronic device components of the facility that have been mapped to the common model by applying the additional number of rules” as discussed above in claim 9.
However, Nixon does not explicitly teach the above “displaying, in the additional view, an additional number of rules for mapping the electronic device components of the facility to the common model; mapping the electronic device components of the facility to the common model by applying the additional number of rules to the electronic device components of the facility that have not been mapped to the common model; and displaying, in the additional view, the electronic device components of the facility that have been mapped to the common model by applying the additional number of rules” is after displaying the electronic device components of the facility that have been mapped to the common model in the additional view and switching from displaying the additional view to displaying the listing of the electronic device components of the facility in the single view as claimed.
However, as already discussed above in claim 8, a user can always switch to the display windows/panels/GUIs (back to the data of the library 40/palette 65/308) even after finishing the mapping of the objects on the editor window to generate or review the may save that display in a memory and may, at that time, or later, instantiate and download that display to the execution engine 48 in a manner that the execution engine 48 may provide a graphic display” and  “the configuration engineer creates a process module or a graphic display, the configuration application 38 automatically stores the smart process objects, along with the connections therebetween, in a database” ([0083, 0086]). Therefore, even after completing the displaying of the completed mapping/connecting of the smart objects in “graphic display” like 35b/35c, user can switch back to panel/palette that shows the objects 42s and repeats the process again during later instantiation to make additional changes/review prior connection of the graphic display as can be clear to PHOSITA. In sum, based on the disclosure of Nixon, the invention of claim 15 can be obvious to PHOSITA.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 20070168060 A1, hereinafter Nixon) in view of Hyndman et al. (US 20100169798 A1).
Regarding claim 10, Nixon further teaches the method of claim 9, wherein applying the number of user- modifiable rules to electronic device components of the facility after the adjustment includes:
mapping of the tagged electronic device components to the common model ([0044, 0059]).
explicitly teach the above mapping happens only after determining which components/objects/icons match the rules after the adjustment and tagging the tagging the electronic device components of the facility determined to match the number of rules after the adjustment.
Hyndman teaches identifying the avatars [“representation of a person or other object to represent them in the virtual environment” analogous to Nixon’s objects placed on the graphic display] displayed on a user interface [“the virtual environment 14,” shown in fig. 2] of a computing device [“virtual environment servers 18”] by using filtering rules that are based on user-defined criteria (Abstract, [0027]). Specifically, Hyndman teaches determining which of the avatars match [“the Avatars that match the filtering criteria”] the number of the rules after the adjustment, and tagging [“Avatars will be highlighted using appropriate interest icons”] the avatars determined to match the rules after the adjustment ([006, 0034, 0047, 0057]). 
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Hyndman and Nixon because they both related to displaying various objects/avatars in a GUI of a computer screen, and modify the system of Nixon to allow determining which of the smart process objects 42/67s match the number of the adjusted rules, and tag/highlight the matched objects to allow filtering of the non-matched objects as in Hyndman. Doing so when user has placed too many objects 42/67s on the canvas 66/306, the mapping/ (connecting of the objects) of the electronic components will be easier by filtering some of the objects that do not match/not relevant to the rules as in Hyndman ([0017]). Accordingly, the combination of Nixon and Hyndman teaches “wherein applying the number of user- modifiable rules to electronic device components of the facility after the adjustment includes: determining which of the electronic device components of the facility match the number of rules after the adjustment; tagging the electronic device components of the facility determined to match the number of rules after the adjustment; and mapping the tagged electronic device components to the common mode” when using highlighting/tagging of the objects that match the adjusted rules for mapping. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 20070168060 A1, hereinafter Nixon) in view of view of Piper (US 20140282020 A1). Piper was cited in earlier mailed office action(s).

Regarding claim 7, Nixon does not teach wherein the listing of the electronic device components of the facility displayed in the single view includes: an indication of which of the electronic device components of the facility have been mapped to the common model and an indication of which of the electronic device components of the facility have not been mapped to the common model.
However, in the same field of endeavor, Piper teaches wherein the listing of the electronic device components of the facility displayed in the single view [“displays summary results indicating”] includes: an indication of which of the electronic device components of the facility have been mapped to the common model and an indication [“that the device experienced an error or failure”] of which of the electronic device 
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Piper in the system of Nixon because they both related to a control device generating a common model for a building control system, and have the Nixon’s display screen to show a GUI indicating which elements (e.g., of fig. 11) are successfully connected/mapped and which elements are not successfully connected/mapped or are providing an error message as in Piper in a summary page of the screen (which can be either the palette section or panels other than the palette section based on the Obvious to try rationale given there are only two views). Doing so the user of the Nixon can double check to identify which “objects” have failed and which objects have successfully connected/linked thereby minimizing the errors and miss-configurations during creating of the common model (Piper, [0002, 0019]).Thus, when Nixon’s system is modified to show a summary page/window with a listing of properly connected elements and a listing of elements with errors, the modified Nixon will teach invention of this claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Brown et al. (US 20150248232 A1) teaches a technique of making connecting of the objects/device components easier [reducing the time and steps] by allowing automatic [“receive an automatic connection indication” & “connection indication is 
2) Han teaches a device [“server data processing system 102” of fig. 1 which is shown as “data processing system 200” in fig. 2] for providing a model for a building control system [“building automation system (BAS) 108” having building automation devices 116], comprising: (fig. 1)
a memory [memory 208];
a user interface [display 211 that renders “user interface 600” or in a canvas] ([0058]); and
a processor [processor 202] configured to execute executable instructions stored in the memory to:
display [“Symbols are stored in a library (e.g., in database 124) and may be used to display values for objects in the management system 100”], in a single view on the user interface, a listing of electronic device components [“symbols”] of a facility controlled by the building control system ([0048, 0078]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note the specification, para. 0002, broadly describes “building control system” as a complex system that monitors and control devices of one or “multiple buildings”/sites “from a central location”. 
        Accordingly, the model(s) provided within the “operator workstations 20 and 22” having the user interface (“display screen 37”) and suite of applications 32, shown in fig. 2, for the “field devices” 14s/16s, fig. 1, [0038], of Nixon can be mapped as claimed “a model for a building control system” under BRI (Please note claim does not require BAS or HVAC system). This is so because it is generated by an engineer (similar to applicant’s “system integrator (SI)” 103 of fig. 1) who is located in remote location. The at least one of the “process plant 10” having “field devices” like valves, switches, (para. 0003) of the Nixon can be understood as provided within a site/one or more buildings by PHOSITA.
        
        2 [0057], “properties or parameters that define how different materials or phenomena (such as electricity) flow through the connection”
        
        3 “For example, properties provided by the upstream connection, whether the connection status is bad or good, limits on one or more selected parameters of the connection element, etc. may be exposed in the graphic display to provide information to the operator”.
        
        4 “editor interface 300 also includes one or more toolbars 310, 312 that present the various
        editing tools for graphics selection, creation, editing and other processing” (emphasis added).